—Judgment, Supreme Court, New York County (Walter Schackman, J.), entered June 7, 1995, which, after a non-jury trial, dismissed the complaint, unanimously affirmed, with costs.
Plaintiff, a legal search and recruitment firm made an oral *192agreement to recruit a bankruptcy associate for placement with defendant predecessor law firm. Plaintiff unsuccessfully attempted to recruit a bankruptcy partner at another firm to become an employee at defendant predecessor. Instead, a merger was effectuated between the two law firms, and the bankruptcy partner in question became a partner of the newly formed firm. The complaint was properly dismissed after trial. The evidence, fairly interpreted, established that there was no meeting of the minds that defendant would owe a fee under the circumstances presented and there is certainly no basis for disturbing the trial court’s factual findings (see, Mestel & Co. v Smythe Masterson & Judd, 215 AD2d 329). Plaintiff was not retained for the purpose of effectuating a merger, and, in any event, was not the procuring cause of the merger. That the merger may not have occurred were it not for the initial introduction of the bankruptcy partner to defendant predecessor firm is immaterial, since the partner categorically rejected the employment offer and was never hired by defendant predecessor firm. Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.